DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 3/09/2022 have been fully considered. Regarding the Double Patenting rejections, applicant asked that the rejections be held in abeyance which negates compact prosecution.
Regarding the rejection of claim 40 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Fish et al (2012/0185038), unlike claim 21, claim 40 does not require the “leaflet frame including a flat portion with which the leaflet base forms the line of attachment”. As previously stated, the “frame assembly” comprises “a leaflet frame” and “a cover”.

    PNG
    media_image1.png
    352
    444
    media_image1.png
    Greyscale

As depicted, a leaflet base is coupled to the frame assembly (which includes the cover) along the leaflet base, the leaflet base forming a line of attachment along the frame assembly.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23, please clarify how “leaflets are attached to the frame assembly along a straight line” further limits claim 21. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claims 21-28, 31-32, 34-35, 40-41, 43 and 45 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cooley et al (3,739,402).
Referring to at least figures 2-3 and 9-11, Cooley et al teaches a prosthetic valve comprising:
A frame assembly including a leaflet frame (10, support ring) and a cover (14); and

    PNG
    media_image2.png
    380
    529
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    393
    467
    media_image3.png
    Greyscale

a plurality of leaflets (20, 20’) including a free edge (21, 21’), a first and second sides coupled to the frame assembly (self-evident) and a leaflet base coupled to the frame assembly fulfilling the language, “the leaflet base (depicted above) forming a line of attachment (generally 17) along the frame assembly, the leaflet base being positioned opposite the leaflet free edge and being flat in a plane transverse to the central longitudinal axis of the frame assembly, the leaflet frame including a flat portion (claim 40 portions) with which the leaflet base forms the line of attachment.”
Claim 22, see elements 11.
Claims 25-26, see figures 8 and 11, tissue 19 in combination with either the inner and/or fabric cover 14.
Claim 31, see figure 2 wherein elements 11 and 11’ diverge in a direction towards the leaflet frame outflow end.
Claim 32, elements 11.
Claim 34, see figure 1-3.
Claim 35, the valve is fully capable of transcatheter delivery. Like applicant’s valve shown in figure 2A, the valve has a similar capability of having a collapsed and expanded configuration. Additionally, the collapsed configuration can be interpreted as being closed and the expanded configuration can be interpreted as being open.
Claim 39, see at least column 1, lines 1-5.
Claim 43, “bonded” can be reasonably defined as joining two things together. See depicted figure below.

    PNG
    media_image4.png
    238
    402
    media_image4.png
    Greyscale

Claim 45, the leaflet base, shown above, is couple to the leaflet frame including at the center of the leaflet base.

Claim 40 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Fish et al (2012/0185038).
Fish et al teaches a prosthetic valve having an inflow end and an outflow end, the prosthetic valve comprising:
a frame assembly having a central longitudinal axis and including a leaflet frame 910 and a cover (cusp sections 771, 761 (one pair shown below)) having a generally tubular shape, the cover being coupled to the leaflet frame such that the cover at least partially covers the leaflet frame. Further see par. 0017 teaching an addition tubular cover (sealing cuff).

    PNG
    media_image5.png
    403
    616
    media_image5.png
    Greyscale

The prosthetic valve comprising a plurality of leaflets coupled to the frame assembly. Each leaflet including a leaflet free edge (depicted above 711, 721) configured to abut an adjacent leaflet free edge when the plurality of leaflets transition from an open position to a closed position to stop fluid flow through the prosthetic valve. 
Each leaflet having a first leaflet side (depicted above) coupled to the frame assembly, a second leaflet side (depicted above) coupled to the frame assembly, and a leaflet base coupled to the frame assembly.
As claimed, the “frame assembly” comprises “a leaflet frame” and “a cover”.

    PNG
    media_image1.png
    352
    444
    media_image1.png
    Greyscale

As depicted, a leaflet base is coupled to the frame assembly (which includes the cover) along the leaflet base, the leaflet base forming a line of attachment along the frame assembly.The leaflet base being flat in a plane transverse to the central longitudinal axis of the frame assembly as depicted below. 
    PNG
    media_image6.png
    423
    573
    media_image6.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-35, 39-41, 43, and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,881,507. Although the claims at issue are not identical, they are not patentably distinct from each other both claiming a prosthetic valve comprising frame (support structure), cover and a leaflet base being flat or a line of attachment; see claims 1 and 19.
Claims 21-35, 39-41, 43, and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 10,660,745. Although the claims at issue are not identical, they are not patentably distinct from each other both claiming a prosthetic valve comprising frame (support structure), cover and a leaflet base being flat; see claims 1 and 18 claiming linear and 40.
Claims 21-35, 39-41, 43, and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 10,463,478. Although the claims at issue are not identical, they are not patentably distinct from each other both claiming a prosthetic valve comprising frame (support structure), cover and a leaflet base being flat (plane and attachment line); see claims 1 and 40.
Claims 21-35, 39-41, 43, and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-11 of U.S. Patent No. 9,968,443. Although the claims at issue are not identical, they are not patentably distinct from each other both claiming a prosthetic valve comprising frame (support structure), cover and a leaflet base being flat; see claims 8.
Claims 21-35, 39-41, 43, and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 9,144,492. Although the claims at issue are not identical, they are not patentably distinct from each other both claiming a prosthetic valve comprising frame (support structure), cover and a leaflet base being flat; see claim 1 the base is flat.
Claims 21-35, 39-41, 43, and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 9,101,469. Although the claims at issue are not identical, they are not patentably distinct from each other both claiming a prosthetic valve comprising frame (support structure), and a leaflet base being flat; see claim 1. It would have been obvious to one having ordinary skill in the art to have claimed a cover which are well known in the art such that frame/valve better resists leaking. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759. The examiner can normally be reached 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/           Primary Examiner, Art Unit 3774